AO 94 (Rev. 06/09) Commitment to Another District

 

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

 

United States of America )
v. )
) Case No. 21MJ61-1

LAURA STEELE )

) Charging District’s

Defendant ) Case No. 21MJ225

COMMITMENT TO ANOTHER DISTRICT
The defendant has been ordered to appear in the District of Columbia ;
(if applicable) division. The defendant may need an interpreter for this language:

 

 

The defendant: © will retain an attorney.

M is requesting court-appointed counsel.
The defendant remains in custody after the initial appearance.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order,
to the charging district and deliver the defendant to the United States marshal for that district, or to another officer
authorized to receive the defendant. The marshal or officer in the charging district should immediately notify the United
States attorney and the clerk of court for that district of the defendant’s arrival so that further proceedings may be
promptly scheduled. The clerk of this district must promptly transmit the papers and any bail to the charging district.

Date: 02/26/2021

 

Z
( a Judge’s signature

Joe L. Webster, United States Magistrate Judge

 

Printed name and title

Case 1:21-mj-00061-JLW Documentiil Filed 02/26/21 Page 1of1
